Citation Nr: 0312540	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.  

(The issues of entitlement to service connection for a lung 
disorder, including pulmonary tuberculosis; and increased 
ratings for bursitis of the right and left shoulders and 
degenerative disc disease of the lumbar spine will be the 
subject of a later decision.)  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1969.  

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for a lung 
disorder, including pulmonary tuberculosis; ratings in excess 
of 20 percent for bursitis of both shoulders; and a rating in 
excess of 10 percent for bilateral hearing loss; and that 
granted an increased rating from 10 to 20 percent for 
degenerative disc disease of the lumbar spine.  

The Board is undertaking additional development on the issues 
of service connection for a lung disorder, including 
pulmonary tuberculosis, and increased ratings for bursitis of 
the right and left shoulders, and degenerative disc disease 
of the lumbar spine, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. § 
20.903.  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of II in the right ear 
and VI in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.87, Diagnostic 
Code 6101 (1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2002).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters.  The Board notes at the outset that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well-grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran was informed of the provisions of the VCAA in an 
August 2001 letter from the RO.  The RO also sent the veteran 
a letter in January 2002 explaining the evidence required to 
demonstrate the veteran's hearing loss had worsened.  In 
addition the RO issued a supplemental statement of the case 
in April 2002 which considered the additional evidence 
obtained.  

The veteran has identified two service medical facilities 
where he had hearing evaluations.  He indicated the results 
did not agree with the findings of VA as to the severity of 
his hearing impairment.  In conjunction with his appeal he 
submitted a VA Form 21-4142.  He listed treatment at the US 
Air Force Academy, Fort Carson Hospital, Peterson Air Force 
Base Hospital and Fitzsimmons General Hospital.  He did not 
remember the dates of the examinations at Fitzsimmons or Fort 
Carson, but was examined at Fitzsimmons in approximately 
1984.  The Board notes that the veteran has not indicated 
that the evaluations were performed during the rating period 
currently at issue.  The question here is the current level 
of severity of hearing loss.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet. App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  Here, the two most recent 
VA audiological examinations are adequate for rating 
purposes.  The Board finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board further notes that the RO requested the veteran's 
medicals records from the United States Air Force Academy.  
In March 2002 the Academy responded that the medical records 
and information requested was not in their file room and they 
were therefore unable to fulfill the request.   The veteran 
was afforded an additional VA audiological evaluation in 
January 2002.  The Board is satisfied that all relevant facts 
have been properly developed, and all of the duty to notify 
and assist provisions have been met.  There is no indication 
there is any additional relevant evidence that has not been 
obtained.  The Board is satisfied that all relevant facts 
have been properly developed, and all of the duty to notify 
and assist provisions have been met.  There is no indication 
there is any additional relevant evidence that has not been 
obtained.  

As to the duty to notify, the RO kept the veteran apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Through the documents noted above, the veteran was 
specifically informed that medical evidence was necessary to 
support his claim; he was informed that he was responsible to 
provide information sufficient to obtain relevant medical 
evidence and that VA would obtain that type of evidence.  As 
noted above, the veteran did provide such information and the 
RO attempted to obtain all of the evidence fully identified 
by the veteran.  Further, the veteran was informed that 
certain audiometric test results were necessary to support 
his claim, that VA would provide such an examination, and VA 
did in fact provide a complete audiometric examination.  The 
evidence appears to be complete and the Board finds no 
further duty to inform the veteran as to what information or 
evidence he is responsible for and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background.  A Physical Examination dated in April 
1968 included a diagnosis of bilateral hearing loss.  On 
service separation the hearing loss was attributed to the 
veteran's exposure to noise from B-25's.  

Following a March 1986 VA audiological examination, the RO 
granted service connection for bilateral hearing loss.  A 10 
percent rating was assigned effective the date the veteran's 
claim for service connection was received.  

On the authorized audiological evaluation in June 2000, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
75
85
LEFT
35
65
75
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  

Based on those findings the RO denied a rating in excess of 
10 percent for bilateral hearing loss in an August 2000 
rating decision.  The veteran filed a notice of disagreement 
with that rating decision in December 2000.  He indicated 
that on three or four occasions he was evaluated at the Air 
Force Academy Audiology Clinic, and that on two occasions he 
was examined at Fitzsimmons Audiology Clinic.  He asserted 
that without captions on his television it would be futile 
for him to watch.  He was only able to catch a word or two.  
He used hearing aids, and could hear sounds but understood 
them only with great difficulty.  He also had difficulty 
distinguishing the direction a sound was coming from.  

In June 2002 the veteran submitted a VA Form 21-4142 which 
revealed he had been seen in approximately 1981 for hearing 
aids.  He first had his hearing tested and was given aids at 
the Air Force Academy.  He also had his hearing evaluated at 
Fort Carson Hospital, Peterson Air Force Base Hospital and 
Fitzsimmons General Hospital.  He submitted a audiological 
evaluation conducted in the 1980's from the Air Force Academy 
Hospital and a September 1996 clinical record which noted 
progressive mid to high frequency sensorineural hearing loss, 
bilaterally with poor speech discrimination bilaterally.  The 
veteran was issued new hearing aids.  

A second VA audiological evaluation was conducted in January 
2002.  On the authorized VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
75
90
LEFT
60
70
85
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

Subsequent to that examination the veteran stated he had 
received notice that his hearing had improved and he could 
not believe it.  His hearing had deteriorated considerably 
and had been doing so for some time.  He finished the test 
scheduled by the RO in January 2002.  He stated it was the 
most complete test he had ever had by far as the prior 
hearing examination was too superficial and inadequate.  

In March 2002 the RO received notice from the Air Force 
Academy that the records of the veteran they had requested 
were not in the file room and they were unable to fulfill the 
request for records.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal new regulations for 
evaluating hearing impairment have been published.  64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85 and 
4.86).  The revised criteria are effective June 10, 1999.  
The evaluation of hearing impairment in most cases is based 
on two criteria:  the results of a puretone audiometry test 
and the results of a controlled speech discrimination test.  
The old regulations provided for rating hearing loss based 
solely on puretone averages only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85 as in effect prior to June 10, 1999.  The 
current version of 38 C.F.R. § 4.86 was re-titled 
"Exceptional patterns of hearing impairment," and made 
changes to better highlight the unusual aspects of evaluating 
uncommon patterns of hearing impairment.  The new regulation 
provides for criteria for evaluation of hearing impairment 
based only on the puretone threshold average.  

The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)
The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

Analysis.  Pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

A VA audiological evaluation in June 2000 revealed average 
pure tone thresholds at 1000, 2000, 3000, and 4000 hertz of 
69 decibels and a 96 percent correct speech discrimination 
score in the right ear, and 75 decibels and a 96 percent 
correct speech discrimination score in the left ear, which 
indicates the veteran has level II auditory acuity in both 
ears.  See 38 C.F.R. § 4.85, Table VI. 
The VA audiological evaluation in January 2002 revealed 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
hertz of 64 decibels and a 94 percent correct speech 
discrimination score in the right ear, and 66 decibels and a 
94 percent correct speech discrimination score in the left 
ear, which also indicates the veteran has level II auditory 
acuity in both ears.  Id.  When applied to Table VII of 
§ 4.85, the numeric designations of II in both ears 
translates to a zero percent evaluation for the veteran's 
service connected bilateral hearing loss disability.  
38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board has considered whether the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The regulations provide 
that when puretone thresholds at each of the specified 
frequencies is 55 decibels or more as is the case in the 
veteran's left ear on the January 2002 VA examination, either 
Table VI or VIa may be used to determine the Numeric 
Designation of Hearing Impairment.  Applying Table VIA to the 
left ear results in a higher numeric designation of VI in the 
left ear.  When applied to Table VII of § 4.85, the numeric 
designations of II in the right ear and VI in the left ear 
translates to a 10 percent evaluation for the veteran's 
service connected bilateral hearing loss disability.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board also considered the application of 38 C.F.R. 
§ 4.86(b).  The puretone tone thresholds are not 30 decibels 
are less at 1000 Hertz.  Although the veterans left ear 
hearing loss does produce an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 (a) application of the 
regulation does not result in a higher rating than the 
current 10 percent for bilateral hearing loss.  The results 
of the June 2000 VA hearing evaluation do not meet the 
criteria for patterns of exceptional hearing impairment as 
set out in 38 C.F.R. § 4.86 as the puretone thresholds are 
not all 55 decibels or more in either ear, or 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of  extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  His 
hearing impairment has not necessitated any, let alone 
frequent periods of hospitalization, nor is his hearing 
impairment attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  

As the preponderance of the evidence is against the claim of 
the assignment of a rating in excess of 10 percent for 
bilateral hearing loss, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

A increased rating for bilateral hearing loss is not 
warranted.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

